

114 S2300 IS: American Security Against Foreign Enemies Act of 2015
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 2300IN THE SENATE OF THE UNITED STATESNovember 18, 2015Mr. Johnson introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo require that supplemental certifications and background investigations be completed prior to the
			 admission of certain aliens as refugees, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Security Against Foreign Enemies Act of 2015 or the American SAFE Act of 2015. 2.DefinitionsIn this Act:
 (1)Covered alienThe term covered alien means any alien applying for admission to the United States as a refugee who— (A)is a national or resident of Iraq or of Syria;
 (B)has no nationality and whose last habitual residence was in Iraq or in Syria; or (C)has been present in Iraq or in Syria at any time on or after March 1, 2011.
 (2)Appropriate congressional committeesThe term appropriate congressional committees means— (A)the Committee on Armed Services of the Senate;
 (B)the Select Committee on Intelligence of the Senate; (C)the Committee on the Judiciary of the Senate;
 (D)the Committee on Homeland Security and Governmental Affairs of the Senate; (E)the Committee on Foreign Relations of the Senate;
 (F)the Committee on Appropriations of the Senate; (G)the Committee on Armed Services of the House of Representatives;
 (H)the Permanent Select Committee on Intelligence of the House of Representatives; (I)the Committee on the Judiciary of the House of Representatives;
 (J)the Committee on Homeland Security of the House of Representatives; (K)the Committee on Foreign Affairs of the House of Representatives; and
 (L)the Committee on Appropriations of the House of Representatives. 3.Review of refugees to identify security threats to the United States (a)Background investigationIn addition to the screening conducted by the Secretary of Homeland Security, the Director of the Federal Bureau of Investigation shall take all actions necessary to ensure that each covered alien receives a thorough background investigation prior to admission as a refugee. A covered alien may not be admitted as a refugee until the Director of the Federal Bureau of Investigation certifies to the Secretary of Homeland Security and the Director of National Intelligence that each covered alien has received a background investigation that is sufficient to determine whether the covered alien is a threat to the security of the United States.
 (b)Certification by unanimous concurrenceA covered alien may only be admitted to the United States after the Secretary of Homeland Security, with the unanimous concurrence of the Director of the Federal Bureau of Investigation and the Director of National Intelligence, certifies to the appropriate congressional committees that the covered alien is not a threat to the security of the United States.
 (c)Inspector general review of certificationsThe Inspector General of the Department of Homeland Security shall— (1)conduct a risk-based review of all certifications made under subsection (b) each year; and
 (2)provide an annual report to the appropriate congressional committees that details the findings of each review conducted under paragraph (1).
 (d)Monthly reportThe Secretary of Homeland Security shall submit a monthly report to the appropriate congressional committees that—
 (1)describes the total number of applications for admission with regard to which a certification under subsection (b) was made and the number of covered aliens with regard to whom such a certification was not made for the month preceding the date of the report; and
 (2)includes, for each covered alien with regard to whom a certification was not made, the concurrence or nonconcurrence of each person whose concurrence was required under subsection (b).